UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-50430
                          Summary Calendar


                          DANIEL T. MADIS,

                                                  Plaintiff-Appellant,

                                versus

   LARRY G. MASSANARI, ACTING COMMISSIONER OF SOCIAL SECURITY,

                                              Defendant-Appellee.
_________________________________________________________________

           Appeal from the United States District Court
                 for the Western District of Texas
                            (W-00-CV-27)
_________________________________________________________________
                          November 5, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Daniel T. Madis appeals the affirmance of the Commissioner of

Social   Security’s   denial   of   his   application   for   disability

insurance benefits under 42 U.S.C. § 405.      “Judicial review of the

Commissioner’s decision to deny benefits ‘is limited to determining

whether that decision is supported by substantial evidence and

whether the proper legal standards are applied.’”        Boyd v. Apfel,

239 F.3d 698, 704 (5th Cir. 2001)(quoting Harris v. Apfel, 209 F.3d

413, 417 (5th Cir. 2000)).          Accordingly, we “must affirm the

Commissioner’s determination unless this court finds that 1) the



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
ALJ applied an incorrect legal standard, or 2) that the ALJ’s

determination is not supported by substantial evidence”.    Id.

     Madis contends that there was not substantial evidence to

support the conclusion of the administrative law judge (ALJ) that

he did not suffer a disabling psychological infirmity.     Although

Madis notes various physical injuries resulting from two assaults,

he does not challenge on appeal the conclusion that his physical

injuries had healed and did not qualify as disabling.      Any such

contention is therefore deemed abandoned.   See Brinkmann v. Dallas

County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

     Next, Madis maintains that the ALJ erred in determining his

psychological anxiety-related problems were not disabling. Many of

Madis’ more severe antisocial problems had been alleviated by

treatment and medication in the past.    A medical impairment that

can be reasonably controlled by medication or treatment is not

disabling.    Johnson v. Bowen, 864 F.2d 340, 346 (5th Cir. 1988).

     Madis also asserts that, because he had undergone only one

psychological analysis, the ALJ should have ordered additional

testing.   He provides no support for this assertion.   He contends

also that the ALJ should have had a medical expert at the hearing

to analyze the relevance of the psychological information in his

medical records.    Although an ALJ may ask for the opinion of a

medical expert at a hearing, it is not mandatory.    See 20 C.F.R.

§§ 404.1527(f)(2)(iii), 416.927(f)(2)(iii).    Madis has failed to

show that the ALJ’s interpretation of his medical records was

inaccurate.



                                  2
       Madis    next    contends    that    the   ALJ’s   hypothetical    to    the

vocational expert was incomplete because it did not include his

anxiety-based disorders that prevented any contact with society.

A hypothetical is appropriate if it reasonably incorporates all of

the disabilities recognized by the ALJ and if the claimant may

supplement the hypothetical with additional information to correct

any deficiencies in the hypothetical.             Bowling v. Shalala, 36 F.3d

431,    436    (5th     Cir.    1994).      The   hypothetical      included    the

infirmities recognized by the ALJ, and Madis’ counsel had an

opportunity to supplement the hypothetical at the evidentiary

hearing.      Because Madis’ antisocial tendencies were treatable with

medication, they did not constitute a disability that should have

been included.         See Johnson, 864 F.2d at 346.

       Finally, to the extent Madis contends the ALJ determined

improperly      that    Madis    could     perform   other   jobs    existing    in

significant number in the economy, the ALJ properly relied upon the

testimony of the vocational expert that established that such work

was available and that Madis could perform it.                      See Morris v.

Bowen, 864 F.2d 333, 335-36 (5th Cir. 1988)(ALJ may rely upon

testimony of vocational expert “in order to determine the nature of

[a claimant’s] disability and the availability of jobs to someone

with such a disability”).

                                                                      AFFIRMED




                                           3